In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition. Upon consideration of relator’s motion for emergency stay of execution,
It is ordered by the court that the motion for stay is granted.
It is further ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondents shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after filing of respondents’ brief.
Brown, C.J., concurs but would dismiss the action to the extent it claims that the trial court lacked subject matter jurisdiction.
Pfeifer, J., dissents and would dismiss the cause.